Mr. Justice Bailey and Mr. Justice Caswell,
dissenting:
Mr. Justice Bailey dissents, for the reason that the eighteenth instruction given by the court to the jury was erroneous in that it took from the jury the consideration of all degrees of murder except the first degree. No matter what the facts and circumstances of the killing were, and even though they pointed conclusively to the guilt of the defendant of murder in the first degree, still the degree of guilt was a question to be determined by the jury, and the court *362did not- have the power, or authority to relieve the jury of that duty. The error is not cured by the fact that in other instructions the jury was informed as to the several degrees of murder and manslaughter. The giving of three correct instructions does not dissipate the evil effect of one incorrect one. Neither the trial court nor this court can determine what influence the eighteenth instruction had upon the minds of the jury. By that instruction the- jury was practically told that if it believed the contention made by the defense, it should, nevertheless, find the defendant guilty of murder in the first degree.
Mr. Justice Caswell joins in the above dissent.